DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, claim 2 reciting “wherein the first portion is a sub-6G antenna combined with a 4G/3G/2G antenna” must be shown or the feature(s) canceled from the claim(s). 
Claim 7 and 19 reciting “wherein the antenna further comprises an antenna array, the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band, the second frequency band is of a higher frequency range than that of the first frequency band must be shown or the feature(s) canceled from the claim(s). 
Claim 9 reciting “wherein the antenna array is located on a front side or a back side of the second portion” must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9-12, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 reciting “an mmWave antenna” is indefinite, since it’s not understood whether this mmWave antenna is related to the antenna recited in claim 1. 
Claim 7 reciting “a second frequency band” is indefinite, since it’s not understood whether this band is related to the second frequency band recited in claim 1. 
Claim 9 reciting “the antenna array” is indefinite for lacking antecedent basis. 
Claim 19 reciting “a method for transmitting sub-6G signals and mmWave signals using an integrated antenna, comprising” is indefinite, since it’s not understood which of the method and integrated antenna is being defined. For purposes of examination, the preamble will be interpreted as -- a method for transmitting sub-6G signals and mmWave signals using an integrated antenna, the method comprising--. 
Claim 20 is rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (method)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Jong” (US 2019/0229413).
Claim 1: Jong discloses an antenna, comprising: 
a first portion 321 (Fig. 3A), the first portion being of a first shape; and 
a second portion 331, the second portion being of a second shape and connected to the first portion by a junction 341 (Fig. 3B, ¶ [0091]), 
Jong fails to expressly teach wherein the antenna operates in a first frequency band and a second frequency band.
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 100 GHz. According to an embodiment, the communication circuit 2230 may up-convert and/or down-convert a frequency. For example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may up-convert an IF signal received from a communication module (e.g., a communication module 1890 of FIG. 18) through a conductive line (e.g., the first conductive line 2131 of FIG. 2A) to an RF signal. For another example, the communication circuit 2230 included in the communication device 2200 (e.g., the first communication device 2121 of FIG. 2A) may transmit may down-convert an RF signal (e.g., an mmWave signal) received through the first antenna array 2240 and/or the second antenna array 2245 to an IF signal and may transmit the IF signal to a communication module using a conductive line.”


Claims 2-6: As best understood, Jong discloses the antenna according to claim 1, wherein the first portion is a sub-6G antenna combined with a 4G/3G/2G antenna (see abstract, ¶ [0078] and ¶ [0301]); 
wherein the second portion includes a substrate board 310 (Fig. 3A) for an mmWave antenna (abstract); 
wherein the first shape is a plate shape (see Fig. 3A and ¶ [0301]); 
wherein the second shape is a plate shape (see Fig. 3A); 
wherein the first portion and the second portion are made from metal material (a skilled artisan would appreciate that “conductive plates” as taught in ¶ [0301], encompasses “metal material” as claimed).

Claims 7-8 and 11-12: As best understood, Jong discloses the antenna according to claim 1, further comprises an antenna array (321, 331; Fig. 3A), the antenna array being arranged on the second portion, wherein the antenna array operates in a second frequency band, the second frequency band is of a higher frequency range than that of the first frequency band [0301]; 
wherein the first frequency band of the antenna is a sub-6G or 4G/3G/2G frequency band and the second frequency band of the antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]); 
further comprising a processing chip 341 (Fig. 3B) corresponding to the antenna array, the processing chip being disposed on the second portion (see Figs. 3A-3B), wherein the processing chip processes a signal received by the antenna array or a signal transmitted by the antenna array [0301]; 


Claim 9: As best understood, Jong discloses the antenna according to claim 1, wherein the antenna array is located on a front side or a back side of the second portion (see Figs. 3A-3B).

Claims 10 and 16: Jong discloses wherein: a feed point [0132] of the antenna is located at the junction between the first portion and the second portion, the feed point being on a first side of the second portion (see Fig. 6A); and 
a ground point GND (Fig. 6A) of the antenna is located on a second side of the second portion, opposite to the first side of the second portion [0138].

Claim 13: Jong discloses a terminal, comprising: 
an antenna, including a first portion 321 (Fig. 3A), the first portion being of a first shape; and 
a second portion 331, the second portion being of a second shape, connected to the first portion by a junction 341 (Fig. 3B, ¶ [0091]),
Jong fails to expressly teach wherein the antenna transmits signals to and from the terminal in a first frequency band and a second frequency band.
However, Jong teaches (abstract) “a wireless communication circuit electrically connected to the first array and the second array and configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.”
Jong further teaches [0078] “According to an embodiment, the communication circuit 2230 may support at least a portion (e.g., 24 GHz to 30 GHz or 37 GHz to 40 GHz) of a band ranging from 24 GHz to 100 GHz. According to an embodiment, the communication circuit 2230 may up-convert and/or down-
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Jong’s antenna such that wherein the antenna transmits signals to and from the terminal in a first frequency band and a second frequency band, in order to obtain communication diversity. 

Claims 14-15: Jong discloses the terminal according to claim 13, wherein the first portion is a sub-6G antenna or a 4G/3G/2G antenna (see ¶ [0078] and ¶ [0301]); 
wherein the second portion is an mmWave antenna (see ¶ [0078] and ¶ [0301]).

Claims 17-18: Jong discloses the terminal according to claim 13, wherein the antenna further comprises an antenna array 321, 331 (Fig. 3A), the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band (¶ [0078]: “37 GHz to 40 GHz”), the second frequency band is of a higher frequency range than that of the first frequency band (¶ [0078]: “24 GHz to 30 GHz”); 
wherein the first frequency band of the antenna is a sub-6G or 4G/3G/2G frequency band, and the second frequency band of the antenna is an mmWave frequency band (see ¶ [0078] and ¶ [0301]).

receiving, by a first portion 2121 of the integrated antenna, signals in a first frequency band; 
receiving, by a second portion 2122 of the integrated antenna, signals in a second frequency band; 
transmitting, by the first portion of the integrated antenna, signals in a first frequency band (¶ [0003], ¶ [0070]); and 
transmitting, by the second portion of the integrated antenna, signals in a second frequency band [0003], 
wherein the first portion and the second portion of the integrated antenna share one or more components (2140, 2150), and 
Jong fails to expressly teach the second frequency band is of a higher frequency range than that of the first frequency band; wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is the mmWave frequency band.
However, Jong teaches [0300] “According to an embodiment, the RF signal may be transmitted in a frequency band ranging from 20 GHz to 100 GHz.”
Jong further teaches [0301] “According to an embodiment, a communication device (e.g., the communication device 300 of FIG. 3A) may include at least one substrate (e.g., the substrate 310 of FIG. 3B, or the substrate 390 or the substrate 391 of FIG. 3C) where a wireless communication circuit (e.g., the communication circuit 341 of FIG. 3B) configured to transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz is positioned…The wireless communication circuit may be configured to transmit and/or receive an RF signal of a specific polarization characteristic through the plurality of first conductive plates, and may transmit or receive an RF signal of the specific polarization characteristic through the plurality of second conductive plates.”
. 

Claims 1-3, 10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Zou” (US 2019/0379124). 
Claims 13-17: Zou discloses a terminal, comprising: 
an antenna, including a first portion 201A (Fig. 9), the first portion being of a first shape; and a second portion 202A, the second portion being of a second shape, connected to the first portion by a junction 60A, wherein the antenna transmits signals to and from the terminal in a first frequency band (2.4 GHz, ¶ [0008]) and a second frequency band (24 GHz, ¶ [0008]); 
wherein the first portion is a sub-6G antenna or a 4G/3G/2G antenna [0008]; 
wherein the second portion is an mmWave antenna (5G 24 GHz, [0008]); 
wherein: a feed point 22A of the antenna, the feed point being on a first side of the second portion; and a ground point 11A (Fig. 10) of the antenna is located on a second side of the second portion, opposite to the first side of the second portion; 
wherein the antenna further comprises an antenna array (see Fig. 9), the antenna array being arranged on the second portion, wherein the antenna array operates in the second frequency band, the second frequency band is of a higher frequency range than that of the first frequency band [0008].
Zou fails to expressly teach the feed point is located at the junction between the first portion and the second portion. 

Nevertheless, Zou teaches [0007] “Accordingly, the feed point is electrically connected to a circuit to obtain an electromagnetic wave excitation signal, wherein the center point of the radiation source is directly connected to the reference ground by soldering in order to electrically connect the radiation source with the reference ground. As a result, such configuration is able to lower the impedance of the antenna so as to narrow down the bandwidth of the antenna for improving the anti-interference ability of the antenna.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Zhou’s invention such that the feed point is located at the junction between the first portion and the second portion, in order to facilitate impedance matching and reduce interference. 

Claims 1-3 and 10 recite limitations that are similar in scope to claims 13-16, respectively; therefore, claims 1-3 and 10 are rejected for the same reasons given above. 

Claims 19-20: As best understood, Zou discloses a method for transmitting sub-6G signals and mmWave signals using an integrated antenna, comprising: 
receiving, by a first portion 201A of the integrated antenna, signals in a first frequency band (2.4 GHz, ¶ [0008]); 
receiving, by a second portion 202A of the integrated antenna, signals in a second frequency band (24 GHz, [0008]); 
transmitting, by the first portion of the integrated antenna, signals in a first frequency band [0008]; and 

wherein the first portion and the second portion of the integrated antenna share one or more components 60A, and the second frequency band is of a higher frequency range than that of the first frequency band; 
wherein the first frequency band is a sub-6G or 4G/3G/2G frequency band and the second frequency band is the mmWave frequency band (2.4 and 24 GHz respectively, see para. [0008]).
(A skilled artisan would recognize that antennas are reciprocal devices; hence, any antenna element that receives a wireless signal can transmit as well.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM (US 2020/0036083), Figs. 3-8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845